Exhibit 10.1

 

FIRST Amendment

to

Loan and security agreement

 

THIS fIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into this 13th day of November, 2012, by and among (a) SILICON VALLEY
BANK, a California corporation with a loan production office located at5 Radnor
Corporate Center, 100 Matsonford Road, Suite 555, Radnor, Pennsylvania 19087
(“Bank”) and (b) (i) INSPRO TECHNOLOGIES CORPORATION, a Delaware corporation
whose address is 150 N. Radnor-Chester Road, Suite B-101, Radnor, Pennsylvania
19087 (“Corp.”), (ii) INSPRO TECHNOLOGIES, LLC, a Delaware limited liability
company whose address is 1510 Chester Pike, Baldwin Tower, Suite 400, Eddystone,
Pennsylvania 19022 (“LLC”), and (iii) ATIAM TECHNOLOGIES L.P., a Delaware
limited partnership whose address is 1510 Chester Pike, Baldwin Tower, Suite
400, Eddystone, Pennsylvania 19022 (“L.P.”) (Corp, LLC and L.P. are individually
and collectively, jointly and severally, “Borrower”).

 

Recitals

 

A.           Bank and Borrower have entered into that certain Loan and Security
Agreement dated as of October 3, 2012 (as the same may from time to time be
further amended, modified, supplemented or restated, the “Loan Agreement”).

 

B.           Bank has extended credit to Borrower for the purposes permitted in
the Loan Agreement.

 

C.           Borrower has requested that Bank amend the Loan Agreement to
(i) waive certain covenant defaults, (ii) revise a financial covenant, and
(iii) make certain other revisions to the Loan Agreement as more fully set forth
herein.

 

D.           Bank has agreed to so amend certain provisions of the Loan
Agreement, but only to the extent, in accordance with the terms, subject to the
conditions and in reliance upon the representations and warranties set forth
below.

 

Agreement

 

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

1.          Definitions. Capitalized terms used but not defined in this
Amendment shall have the meanings given to them in the Loan Agreement.

 

2.          Amendments to Loan Agreement.

 

2.1           Section 6.7 (Financial Covenant). Section 6.7 is amended in its
entirety and replaced with the following:

 

6.7           Financial Covenant. Maintain at all times, to be reported as of
the last day of each month, on a consolidated basis with respect to Borrower and
its Subsidiaries, an Adjusted Quick Ratio of at least (a) 1.75 to 1.0 commencing
with the month ending August 31, 2012 and as of the last day of each month
thereafter, through and including the month ending October 31, 2012, and (b)
1.50 to 1.0 commencing with the month ending November 30, 2012 and as of the
last day of each month thereafter.

 

2.2           Exhibit D (Compliance Certificate). The Compliance Certificate is
amended in its entirety and replaced with the Compliance Certificate in the form
of Schedule 1 attached hereto.

 

 

 

 

3.          Limitation of Amendments.

 

3.1           The amendments set forth in Section 2, above, are effective for
the purposes set forth herein and shall be limited precisely as written and
shall not be deemed to (a) be a consent to any amendment, waiver or modification
of any other term or condition of any Loan Document, or (b) otherwise prejudice
any right or remedy which Bank may now have or may have in the future under or
in connection with any Loan Document.

 

3.2           This Amendment shall be construed in connection with and as part
of the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.

 

4.          Waivers. Bank hereby waives Borrower’s (i) existing default under
the Loan Agreement by virtue of Borrower’s failure to comply with the Adjusted
Quick Ratio financial covenant set forth in Section 6.7 thereof as of the month
ended September 30, 2012 and (ii) anticipated default under the Loan Agreement
by virtue of Borrower’s anticipated failure to comply with the Adjusted Quick
Ratio financial covenant set forth in Section 6.7 thereof as of the month ended
October 31, 2012. Bank’s waiver of Borrower’s compliance of said affirmative
covenant shall apply only to the foregoing specific periods. Borrower hereby
acknowledges and agrees that except as specifically provided herein, nothing in
this Section or anywhere in this Amendment shall be deemed or otherwise
construed as a waiver by Bank of any of its rights and remedies pursuant to the
Loan Documents, applicable law or otherwise.

 

5.          Representations and Warranties. To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:

 

5.1           Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date),and (b) no Event of
Default has occurred and is continuing;

 

5.2           Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;

 

5.3           The organizational documents of Borrower delivered to Bank on the
Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;

 

5.4           The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;

 

5.5           The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;

 

 

 

 

5.6           The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on either Borrower, except as already has been obtained or
made; and

 

5.7           This Amendment has been duly executed and delivered by Borrower
and is the binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.

 

6.          Ratification of Perfection Certificate. Borrower hereby ratifies,
confirms and reaffirms, all and singular, the terms and disclosures contained in
a certain Perfection Certificate dated as of October 3, 2012 between Borrower
and Bank, and acknowledges, confirms and agrees the disclosures and information
Borrower provided to Bank in said Perfection Certificate have not changed, as of
the date hereof.

 

7.          No Defenses of Borrower. Borrower hereby acknowledges and agrees
that Borrower has no offsets, defenses, claims, or counterclaims against Bank
with respect to the Obligations, or otherwise, and that if Borrower now has, or
ever did have, any offsets, defenses, claims, or counterclaims against Bank,
whether known or unknown, at law or in equity, all of them are hereby expressly
WAIVED and Borrower hereby RELEASES Bank from any liability thereunder.

 

8.          Integration. This Amendment and the Loan Documents represent the
entire agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

 

9.          Counterparts. This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

 

10.         Effectiveness. This Amendment shall be deemed effective upon (a) the
due execution and delivery to Bank of this Amendment by each party hereto, and
(b) Borrower’s payment of Bank’s legal fees and expenses incurred in connection
with this Amendment.

 

[Signature page follows.]

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above. 

 

BANK BORROWER     SILICON VALLEY BANK INSPRO TECHNOLOGIES CORPORATION     By  
s/s Richard White By        /s/ Anthony R. Verdi Name:   Richard White Name: 
Anthony R. Verdi Title:   Relationship Manager Title: Chief Executive Officer,
Chief Operating Officer and Chief Financial Officer

 

 

 

 

  INSPRO TECHNOLOGIES, LLC       By        /s/ Anthony R. Verdi   Name:  Anthony
R. Verdi   Title: Chief Financial Officer       ATIAM TECHNOLOGIES L.P.      
By        /s/ Anthony R. Verdi   Name:  Anthony R. Verdi   Title: Chief
Financial Officer

 

Schedule 1

 

EXHIBIT D

 

COMPLIANCE CERTIFICATE

 

TO: SILICON VALLEY BANK Date:  

FROM:  INSPRO TECHNOLOGIES CORPORATION

INSPRO TECHNOLOGIES, LLC

ATIAM TECHNOLOGIES L.P.

 

The undersigned authorized officer of INSPRO TECHNOLOGIES CORPORATION, INSPRO
TECHNOLOGIES, LLC and ATIAM TECHNOLOGIES L.P. (“Borrower”) certifies that under
the terms and conditions of the Loan and Security Agreement between Borrower and
Bank (the “Agreement”):

(1) Borrower is in complete compliance for the period ending _______________
with all required covenants except as noted below; (2) there are no Events of
Default; (3) all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;
(4) Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement;
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank.

 

Attached are the required documents supporting the certification. The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes. The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered. Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.

 

 

 

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant   Required   Complies           Monthly financial statements
with
Compliance Certificate   Monthly within 30 days   Yes   No Annual financial
statement (CPA Audited)   FYE within 180 days   Yes   No 10-Q, 10-K and 8-K  
Within 5 days after filing with SEC   Yes   No Borrowing Base Certificate A/R &
A/P Agings, and Deferred Revenue schedule   Monthly within 30 days   Yes   No
Board approved projections   Upon request of Bank   Yes   No

 

Financial Covenant   Required   Actual   Complies               Maintain at all
times (reported monthly)             Adjusted Quick Ratio   *   _____:1.0  
Yes   No

 

*As set forth in Section 6.7 of the Loan and Security Agreement

 

The following financial covenant analysis and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

 

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”) 

 

 

 

 

 





INSPRO TECHNOLOGIES CORPORATION   BANK USE ONLY                 By:      
Received by:     Name:           authorized signer   Title:       Date:        
              INSPRO TECHNOLOGIES, LLC   Verified:                   authorized
signer   By:       Date:       Name:         Title:       Compliance Status: Yes
No           ATIAM TECHNOLOGIES L.P.               By:         Name:        
Title:        



 

 

 

 

 

Schedule 1 to Compliance Certificate

 

Financial Covenants of Borrower

 

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

 

Dated: ____________________

 

I.           Adjusted Quick Ratio (Section 6.7)

Required:1.75:1.00 commencing with the month ending August 31, 2012 and as of
the last day of each month thereafter, through and including the month ending
October 31, 2012; and

 

1.50 to 1.0 commencing with the month ending November 30, 2012 and as of the
last day of each month thereafter.

 

Actual: ____ : 1.00

 

A.   Aggregate value of Borrower’s consolidated unrestricted cash maintained
with Bank, plus for a period of ninety (90) days after the Effective Date
Borrower’s consolidated, unrestricted cash maintained at PNC Bank   $          
B.   Aggregate value of Borrower’s consolidated net billed accounts receivable,
determined according to GAAP   $           C.   Quick Assets (the sum of lines A
and B)   $           D.   Aggregate value of obligations to Bank   $          
E.   Aggregate value of liabilities that should, under GAAP, be classified as
liabilities on Borrower’s consolidated balance sheet, including all Indebtedness
but excluding all Subordinated Debt, and not otherwise reflected in line D
above, that mature within one (1) year   $           F.   Current Liabilities
(the sum of lines D and E)   $           G.   Aggregate value of current portion
of all amounts received or invoiced by Borrower in advance of performance under
contracts and not yet recognized as revenue               H.   Line F minus G  
            I.   Quick Ratio (line C divided by line H)  

 

Is line I equal to or greater than:

 

1.75:1.00 commencing with the month ending August 31, 2012 and as of the last
day of each month thereafter, through and including the month ending October 31,
2012; and

 

1.50 to 1.0 commencing with the month ending November 30, 2012 and as of the
last day of each month thereafter?

 

_____  No, not in compliance   _____  Yes, in compliance

 

 

 